                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    John M.,                                               Case No. 19-cv-1438 (WMW/BRT)

                              Petitioner,
                                                         ORDER ADOPTING
          v.                                       REPORT AND RECOMMENDATION

    William P. Barr, Kevin McAleenan,
    Thomas Homan, Peter Berg, and Eric
    Hollien,

                              Respondents.


         This matter is before the Court on the July 30, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 13.) The R&R

recommends denying Petitioner John M.’s petition for a writ of habeas corpus under 28

U.S.C. § 2241, in which he seeks release from the custody of the Immigration and Customs

Enforcement agency (ICE). Objections to the R&R were not filed in the time period

permitted.1

         In the absence of timely objections, this Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having conducted a careful review, the Court finds no clear error as to the R&R’s



1
        Petitioner was removed from the United States before the R&R was issued. As a
result, it does not appear that he received a copy of the R&R.
conclusion that the petition became moot upon Petitioner’s release from ICE custody and

removal from the United States on July 16, 2019.

      Accordingly, the Court adopts the R&R and denies the petition as moot.

                                       ORDER

      Based on the R&R, the foregoing analysis, and all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

      1.     The July 30, 2019 R&R, (Dkt. 13), is ADOPTED.

      2.     Petitioner John M.’s petition for a writ of harbeas corpus, 28 U.S.C. § 2241,

             (Dkt. 1), is DENIED AS MOOT.

      3.     Petitioner John M.’s application to proceed in forma pauperis, (Dkt. 2), is

             DENIED AS MOOT.

      4.     This action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 13, 2019                          s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                           2
